 



         

Exhibit 10.6(a)
(TRM LOGO) [w38237w3823700.gif]
EMPLOYMENT AGREEMENT
          THIS AGREEMENT, made as of this 1st day of August 2007, by and between
TRM Corporation, an Oregon corporation (hereinafter called “Company”), and
Michael Dolan, an individual residing in New Jersey (hereinafter called
“Executive”).
W I T N E S S E T H:
          Company wishes to employ Executive and Executive wishes to be in the
employ of Company on the terms and conditions contained in this Agreement.
          WHEREAS, due to Company’s desire to employ Executive as Chief
Financial Officer and to gain the protections and benefits contained in this
Employment Agreement, Company and Executive agree to the covenants and
restrictions contained herein;
          WHEREAS, due to Executive’s desire to serve as Chief Financial Officer
and the protections and benefits contained in this Employment Agreement
(“Agreement”), Executive agrees to the covenants and restrictions contained
herein;
          NOW, THEREFORE, in consideration of the facts, mutual promises and
covenants contained herein and intending to be legally bound hereby, Company and
Executive agree as follows:
          1.        Definitions. As used herein, the following terms shall have
the meanings set forth below unless the context otherwise requires.
                    “Affiliate” shall mean a person or entity who or which
(i) with respect to any entity, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity; or (ii) with respect to Executive, is a parent, spouse, child or
issue of Executive, including persons in an adopted or step relationship.
                    “Annual Bonus” shall mean the bonus payment(s) available to
Executive at the sole discretion of the majority of the Board of Directors or
the Compensation Committee, as set forth in Section 5(b), as such amount may be
adjusted from time to time.
                    “Base Salary” shall mean the annual rate of compensation set
forth in Section 5(a), as such amount may be adjusted from time to time.
                    “Board” shall mean the Board of Directors of Company.

37



--------------------------------------------------------------------------------



 



                    “Business” shall mean the business conducted by Company or
any Subsidiary or corporate parent thereof or entity sharing a common corporate
parent with the Company on the date of execution of this Agreement, including
business activities in developmental stages, business activities which may be
developed by the Company, or by any Subsidiary or corporate parent thereof or
entity sharing a common corporate parent with the Company, during the period of
Executive’s employment by Company, and all other business activities which flow
from a reasonable expansion of any of the foregoing during Executive’s
employment with the Company and about which Executive had or has constructive or
actual knowledge.
                    “Cause” shall include any one or more of the following:
                    (a) Executive breaches or neglects the material and
substantial duties that Executive is required to perform under the terms of this
Agreement, including if Executive performs his duties in an incompetent manner,
after written notice of the breach or neglect and thirty (30) days to cure such
breach or neglect;
                    (b) The reasonable belief of a majority of the Board of
Directors that Executive has committed a crime of moral turpitude or has entered
a plea of nolo contendere (or similar plea) to a charge of such an offense;
                    (c) Executive uses alcohol in an inappropriate manner or any
unlawful controlled substance while performing his duties under this Agreement
and such use materially interferes with the performance of Executive’s duties
under this Agreement;
                    (d) Executive commits any act of criminal fraud, material
dishonesty or misappropriation relating to or involving the Company;
                    (e) Executive violates a rule(s), regulation(s), policy(ies)
or plan(s) governing Executive performance or express direction(s) of the Board;
                    (f) Executive engages in the unauthorized disclosure of
Confidential Information; or
                    (g) Executive acts in a manner that is contrary to the best
interest of the Company after he is given written notice of his actions, as well
as 30 days to cure.
                    “Change of Control” shall be deemed to have occurred upon
the earliest to occur of the following events:
                    (h) the direct or indirect sale, lease, transfer, conveyance
or other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets (including in the Company’s subsidiaries) of the Company and its
subsidiaries taken as a whole, to any “person” (as that term is used in Section
13(d)(3) of the Exchange Act);

38



--------------------------------------------------------------------------------



 



                    (i) the adoption of a plan relating to the liquidation or
dissolution of the Company;
                    (j) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“Person” (as that term is used in Section 13(d)(3) of the Exchange Act), becomes
the “Beneficial Owner” (as that term is used in Section 13(d)(3) of the Exchange
Act), directly or indirectly, of more than 35% of the Voting Stock of the
Company;
                    (k) the Company consolidates or merges with or into another
Person or any Person consolidates or merges with or into the Company, in either
case under this clause (D), in one transaction or a series of related
transactions in which immediately after the consummation thereof Persons
Beneficially Owning, directly or indirectly, Voting Stock representing in the
aggregate a majority of the total voting power of the Voting Stock of the
Company immediately prior to such consummation do not Beneficially Own, directly
or indirectly, Voting Stock representing a majority of the total voting power of
the Voting Stock of the Company or the surviving or transferee Person; or
                    (l) the first day on which a majority of the members of the
Board of Directors of the Company are not Continuing Directors.
                    “Commencement Date” shall have the meaning specified in
Section 4 hereof.
                    “Confidential Information” shall have the meaning specified
in Section 12(b) hereof.
                    “Disability” shall mean Executive’s inability, for a period
of thirteen (13) consecutive weeks, or a cumulative period of 120 business days
(i.e., Mondays through Fridays, exclusive of days on which Company is generally
closed for a holiday) out of a consecutive period of twelve (12) months, to
perform the essential duties of Executive’s position, due to a disability as
that term is defined in the American With Disabilities Act.
                    “Restricted Area” shall have the meaning specified in
Section 12(a)(i) hereof.
                    “Restricted Period A” shall have the meaning specified in
Section 12(a) hereof.
                    “Restricted Period B” shall have the meaning specified in
Section 12(b) hereof.
                    “Subsidiary” shall mean any company in which Company owns
directly or indirectly 50% or more of the Voting Stock or 50% or more of the
equity; or any other venture in which it owns either 50% or more of the voting
rights or 50% or more of the equity.
                    “Term of Employment” shall mean the period specified in
Section 4 hereof as the same may be terminated in accordance with this
Agreement.

39



--------------------------------------------------------------------------------



 



          2.        Employment. Company hereby employs Executive as Chief
Financial Officer and Executive hereby accepts employment by Company for the
period and upon the terms and conditions specified in this Agreement.
          3.         Office and Duties.
                    (a) Executive shall serve as the Chief Financial Officer of
Company. In such capacity, Executive shall render such services as are necessary
and desirable to protect and advance the best interests of Company, acting, in
all instances, under the supervision of and in accordance with the policies set
by the Chief Executive Officer and Board of Directors. As Chief Financial
Officer, Executive shall be responsible for managing the day-to-day operations
of the financial departments and financial reporting of the business and shall
have the responsibility and authority, subject to policies set by and with the
approval of the Chief Executive Officer, to implement the policies and
directives of the Company, all subject to the provisions of any operating budget
or budgets as may be approved from time to time by the Chief Executive Officer
and subject to the By-Laws of the Company. Executive shall perform any other
duties reasonably required by the Chief Executive Officer or Board of Directors
and reasonably related to his responsibilities as Chief Financial Officer.
                    (b) For as long as Executive shall remain an Executive of
Company, Executive’s entire working time, energy, skill and best efforts shall
be devoted to the performance of Executive’s duties hereunder in a manner which
will faithfully and diligently further the business and interests of Company.
Executive may engage in charitable, civic, fraternal, trade and professional
association activities that do not interfere or compete with Executive’s
obligations to Company, but Executive shall not work for any other for-profit
business without obtaining the prior written approval of the Chief Executive
Officer.
          4.         Term. Executive shall be employed by Company for a Term of
Employment (the “Initial Term”), commencing August 1, 2007 (the “Commencement
Date”), and ending on August 1, 2008, unless sooner terminated as hereinafter
provided. However, at the end of the Initial Term on August 1, 2008, the Term of
Employment and this Employment Agreement will be automatically extended for
consecutive one (1) year terms (“Additional Term”) unless not later than thirty
(30) days prior to August 1, 2008, or thirty (30) days prior to any successive
anniversary of that date, either party gives written notice that it does not
wish to extend this Employment Agreement. During any Additional Term, this
Agreement and Executive’s employment can be terminated in accordance with
Sections 7 — 10 below.
          5.         Compensation and Benefits.
                    (a) For all of the service rendered by Executive to Company,
Executive shall receive Base Compensation at the gross annual rate of two
hundred thousand USD ($200,000.00), payable in installments in accordance with
Company’s regular payroll practices in effect from time to time. The Base
Compensation shall be reviewed annually, on or around the anniversary date of
the Commencement Date of this Agreement to ascertain, in the sole discretion of
the Board or the Compensation Committee, the amount, if at all, the Executive’s
Base Compensation should be increased.

40



--------------------------------------------------------------------------------



 



                    (b) In addition to the foregoing compensation, Executive is
eligible to receive an Annual Bonus which shall be targeted at 35% of Base
Compensation each fiscal year. The ultimate amount of such Annual Bonus shall,
however, be in an amount, as shall be recommended by the President and CEO, and
approved by the Board of Directors or the Compensation Committee of the Board,
in their sole discretion. Upon completion of Executive’s first year of
employment, Executive will be given a guaranteed bonus of $70,000, as long as
Executive is actively employed by Company at that time. Thereafter, the Annual
Bonus shall be payable at the Company’s sole discretion, either in a single
lump-sum payment, or such other installments as shall be recommended by the
President and CEO, and approved by the Board of Directors or the Compensation
Committee of the Board. To be eligible for the Annual Bonus, Executive must be
actively employed by the Company on the last day of the relevant fiscal year.
                    (c) Executive will be granted 30,000 options to purchase
shares of common stock of the Company pursuant to the Company’s Stock Option
Plans (the “Stock Options”), to vest over four years, with acceleration of
vesting upon a Change of Control.
                    (d) If Executive’s employment is terminated by the Company
at any time within three months before, or twelve months after the occurrence of
a Change in Control (except for cause), (i) all Stock Options granted to
Executive by Company, which pursuant to the terms of the applicable plan vest
upon a Change in Control, shall vest upon the date of Executive’s employment
termination, (ii) if employment is terminated within the first year of
employment Company shall pay Executive an amount equal to one (1) year base pay
plus the guaranteed bonus described in paragraph 5(b) if the same shall not have
been paid prior thereto, thereafter, Company shall pay Executive an amount equal
to two (2) years base pay, in each case so long as Executive executes and does
not revoke a Separation Agreement and General Release Agreement acceptable to
Company which will be substantially in the terms and form attached hereto as
Exhibit “A”. Except as otherwise specifically set forth in this Section 5(c),
all Base Compensation, Annual Bonus, additional bonus, and any other
compensation and benefits provided herein shall cease at the time of such
termination, subject to the terms of any benefit or compensation plans then in
force and applicable to Executive, and Company shall have no liability or
obligation hereunder by reason of such termination.
                    (e) Executive agrees and acknowledges that his employment
and the other protections and benefits of this Agreement are full, adequate and
sufficient consideration for the restrictions and obligations set forth in
Sections 11 and 12 of this Agreement.
          6.         Fringe Benefits. As an inducement to Executive to continue
employment hereunder, and in consideration of Executive’s covenants under this
Agreement, Executive shall be eligible for the benefits set forth below (the
“Fringe Benefits”) during the Term of Employment:
                    (a) Executive shall be eligible to participate in any
health, life, accident or disability insurance, sick leave or other benefit
plans or programs made available to other similarly situated Executives of
Company on terms at least equal to those available to other similarly situated
Executives of Company as long as the plans and programs are kept in force by
Company and provided that Executive meets the eligibility requirements and other
terms, conditions and

41



--------------------------------------------------------------------------------



 



restrictions of the respective plans and programs, with the understanding that
the Company will keep in force throughout the Term of this Agreement health,
life, accident and disability insurance and sick leave benefits equal to or
greater than those in effect at the Commencement Date.
                    (b) Executive shall be entitled to four (4) weeks paid
vacation during each year, subject to Company’s generally applicable policies
relating to vacations, and excluding standard Company holidays.
          7.         Disability. If Executive suffers a Disability as that term
is defined in Section 1 herein, the Company may terminate Executive’s employment
relationship with Company at any time thereafter (after the expiration of time
periods described in the definition of “Disability” in Section 1) by giving
Executive thirty (30) days written notice of termination. Thereafter, Company
shall have no obligation to Executive for Base Compensation, Annual Bonus,
Fringe Benefits or any other form of compensation or benefit to Executive,
except as otherwise required by law or by benefit plans provided at Company
expense, other than (a) amounts of Base Compensation accrued through the date of
termination, (b) vested Stock Options, and (c) reimbursement of appropriately
documented expenses incurred by Executive before the termination of employment,
to the extent that Executive would have been entitled to such reimbursement but
for the termination of employment.
          8.         Death. If Executive dies during the Term of Employment, the
Term of Employment and Executive’s employment with Company shall terminate as of
the date of Executive’s death. Company shall have no obligation to Executive or
Executive’s estate for Base Compensation, Annual Bonus, Fringe Benefits or any
other form of compensation or benefit, except as otherwise required by law or by
benefit plans provided at Company expense, other than (a) amounts of Base
Compensation that have accrued through the date of Executive’s death, (b) vested
Stock Options, and (c) reimbursement of appropriately documented expenses
incurred by Executive before the termination of employment, to the extent that
Executive would have been entitled to such reimbursement but for the termination
of employment.
          9.         Termination for Cause. Company may terminate Executive’s
employment relationship with Company at any time for Cause as that term is
defined in Section 1 herein, effective not less than ten (10) days after written
notice of such termination. Upon the effective date of termination of Executive
under this Section 9, Company shall have no obligation to Executive for Base
Compensation, Annual Bonus, Fringe Benefits, or any other form of compensation
or benefits other than (a) amounts of Base Compensation, and vested Stock
Options accrued through the effective date of termination, and (b) reimbursement
of appropriately documented expenses incurred by Executive before the written
notice of termination of employment, to the extent that Executive would have
been entitled to such reimbursement but for the termination of employment. In
such event, Executive will be entitled to elect to continue participation in any
health, life, accident or disability insurance plans of the Company at
Executive’s expense if plans allow for continuation at no cost to the Company.

42



--------------------------------------------------------------------------------



 



          10.     Termination without Cause.
                    (a) Company may terminate Executive’s employment
relationship with Company at any time without Cause upon thirty (30) days
written notice. Notwithstanding termination of Executive under this Section 10,
if employment is terminated within the first year of employment Company shall
pay Executive an amount equal to one (1) year base pay, thereafter, Company
shall pay Executive an amount equal to two (2) years base pay and Executive
shall be entitled to receive all vested Stock Options (all of which will fully
vest upon such termination), so long as Executive executes and does not revoke a
Separation Agreement and General Release Agreement acceptable to Company which
will be substantially in the terms and form attached hereto as Exhibit “A”.
                    (b) Executive may terminate his employment with Company for
any or no reason, upon thirty (30) days written notice. If such notice is
provided by Executive, Employer, in its sole discretion, may waive the notice
period or any portion thereof, with pay (Base Compensation, only) to Executive
for the remaining notice period. Upon termination by Executive of his employment
under the provisions of this Subsection 10(b), the Company shall have no
obligation to Executive for Base Compensation, Annual Bonus, Fringe Benefits or
any other form of compensation or benefits other than (a) amounts of Base
Compensation, vested Stock Options accrued through the effective date of
termination, and (b) reimbursement of appropriately documented expenses incurred
by Executive before the termination of employment, to the extent that Executive
would have been entitled to such reimbursement but for his termination of his
employment.
                    (c) Termination of Executive’s employment pursuant to
Sections 7 through 10 shall release the Company of all its liabilities and
obligations under this Agreement, except as expressly provided in Sections 7
through 10. Termination of Executive’s employment pursuant to these Sections
shall not, however, release Executive from Executive’s obligations and
restrictions as stated in Sections 11 and 12 of this Agreement.
                    (d) Executive shall not be entitled to any payment or
benefit under any Company severance plan other than as reflected herein under
Section 10, practice or policy, if any, in effect at or after the time of
Executive’s termination since this Agreement supersedes all such plans,
practices and policies.
          11.     Company Property. All advertising, sales, manufacturers’ and
other materials or articles or information, including without limitation data
processing reports, computer programs, software, customer information and
records, business records, price lists or information, samples, or any other
materials or data of any kind physically furnished to Executive by Company or
developed by Executive on behalf of Company or at Company’s direction or for
Company’s use or otherwise in connection with Executive’s employment hereunder,
are and shall remain the sole property of Company, including in each case all
copies thereof in any medium, including computer tapes and other forms of
information storage. If Company requests the return of such materials at any
time during or at or after the termination of Executive’s employment, Executive
shall deliver all copies of the same to Company immediately.

43



--------------------------------------------------------------------------------



 



          12.     Noncompetition, Trade Secrets, Etc. Executive hereby
acknowledges that, during and solely as a result of his employment by Company,
Executive has had and will have access to Confidential Information as that term
is defined herein. In consideration of such special and unique opportunities
afforded by Company to Executive as a result of Executive’s employment and the
other benefits referred to within this Agreement, the Executive hereby agrees as
follows:
                    (a) From the date hereof until twenty-four (24) months
following the termination of Executive’s employment with Company, for any or no
reason, whether initiated by Executive or Company, (“Restricted Period A”);
                         (i) Executive shall not, for his own benefit or the
benefit of any third party, directly or indirectly engage in (as a principal,
shareholder, partner, director, officer, agent, Executive, consultant or
otherwise) or be financially interested in any business operating within the
United States, the United Kingdom or Canada (the “Restricted Area”), which
provides consumer convenience services materially the same as the services
Company provides to third parties, or any other business activities which are
materially the same as and which are in direct competition with the Business, or
with any business activities carried on by Company or being planned by Company,
at the time of the termination of Executive’s employment, or any other business
activities which are materially the same as the Business for any of the
Company’s past, present or prospective clients, customers or accounts; provided
however, nothing contained in this Section 12 shall prevent Executive from
holding for investment less than five percent (5%) of any class of equity
securities of a company whose securities are publicly traded on a national
securities exchange or in a national market system.
                         (ii) Induce or attempt to influence any Executive,
customer, independent contractor or supplier of Company to terminate employment
or any other relationship with Company. During the Restricted Period, while
Executive is still employed by the Company, Executive shall not, directly or
indirectly, disclose or otherwise communicate to any of the clients, customers
or accounts of Company, its Affiliates or any Subsidiary thereof that he has
been terminated, is considering terminating or has decided to terminate
employment with Company.
                    (b) From the date hereof until twenty-four (24) months
following the termination of Executive’s employment with the Company, for any or
no reason, whether initiated by Executive or Company (“Restricted Period B”),
Executive shall not use for Executive’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association, or company other than Company, any “Confidential
Information” which term shall mean any information regarding the business
methods, business policies, policies, procedures, techniques, research or
development projects or results, historical or projected financial information,
budgets, trade secrets, or other knowledge or processes of or developed by
Company or any names and addresses of customers or clients or any data on or
relating to past, present or prospective Company customers or clients or any
other confidential information relating to or dealing with the business
operations or activities of Company, made known to Executive or learned or
acquired by Executive while in the employ of Company. Confidential Information
shall not include (1) information unrelated to the Company which was lawfully
received by Executive free of restriction from another source having the right
to so furnish such Confidential Information; or (2)

44



--------------------------------------------------------------------------------



 



information after it has become generally available to the public or to industry
competitors without breach of this Agreement by the Executive; or
(3) information which at the time of disclosure to the Executive was known to
the Executive to be free of restriction as evidenced by documentation from the
Company which the Executive possesses, or (4) information which Company agrees
in writing is free of such restrictions. All memoranda, notes, lists, records,
files, documents and other papers and other like items (and all copies, extracts
and summaries thereof) made or compiled by Executive or made available to
Executive concerning the business of Company shall be Company’s property and
shall be delivered to Company promptly upon the termination of Executive’s
employment with Company or at any other time on request. The foregoing
provisions of this Subsection 12(b) shall apply during and for a period of two
(2) years after Executive is an Executive of Company and shall be in addition to
(and not a limitation of) any legally applicable protections of Company’s
interest in confidential information, trade secrets and the like. At the
termination of Executive’s employment with Company, Executive shall return to
Company all copies of Confidential Information in any medium, including computer
tapes and other forms of data storage.
                    (c) Any and all writings, inventions, improvements,
processes, procedures and/or techniques which Executive may make, conceive,
discover or develop, either solely or jointly with any other person or persons,
at any time when Executive is an Executive of Company, whether or not during
working hours and whether or not at the request or upon the suggestion of
Company, which relate to or are useful in connection with the Business or with
any business now or hereafter carried on or contemplated by Company, including
developments or expansions of its present fields of operations, shall be the
sole and exclusive property of Company. Executive shall make full disclosure to
Company of all such writings, inventions, improvements, processes, procedures
and techniques, and shall do everything necessary or desirable to vest the
absolute title thereto in Company. Executive shall write and prepare all
specifications and procedures regarding such inventions, improvements,
processes, procedures and techniques and otherwise aid and assist Company so
that Company can prepare and present applications for copyright or Letters
Patent therefor and can secure such copyright or Letters Patent wherever
possible, as well as reissues, renewals, and extensions thereof, and can obtain
the record title to such copyright or patents so that Company shall be the sole
and absolute owner thereof in all countries in which it may desire to have
copyright or patent protection. Executive shall not be entitled to any
additional or special compensation or reimbursement regarding any and all such
writings, inventions, improvements, processes, procedures and techniques.
                    (d) Executive acknowledges that the restrictions contained
in the foregoing Subsections in view of the nature of the business in which
Company is engaged, are reasonable and necessary in order to protect the
legitimate interests of Company, that their enforcement will not impose a
hardship on Executive or significantly impair Executive’s ability to earn a
livelihood, and that any violation thereof would result in irreparable injuries
to Company. Executive and Company acknowledge that, in the event either party
believes the other party has violated any of the terms of this Agreement, the
other party shall be entitled to seek from any court of competent jurisdiction,
without attempting arbitration, preliminary and permanent injunctive relief.
                    (e) If the Restricted Periods or the Restricted Area
specified above should be adjudged unreasonable in any proceeding, then the
period of time shall be reduced by such amount or the area shall be reduced by
the elimination of such portion or both such reductions shall be made

45



--------------------------------------------------------------------------------



 



so that such restrictions may be enforced for such time and in such area as is
adjudged to be reasonable. If Executive violates any of the restrictions
contained in the foregoing Subsections, the relevant Restricted Period shall be
extended by a period equal to the length of time from the commencement of any
such violation until such time as such violation shall be cured by Executive to
the satisfaction of Company. Executive hereby expressly consents to the
jurisdiction of any court within the Eastern District of Pennsylvania for the
purpose of seeking a preliminary or permanent injunction as described above in
Section 12(d), and agrees to accept service of process by certified mail return
receipt requested relating to any such proceeding. Company may supply a copy of
Section 12 of this Agreement to any future or prospective employer of Executive
or to any person to whom Executive has supplied information if Company
determines in good faith that there is a reasonable likelihood that Executive
has violated or will violate such Section.
          13.     Prior Agreements. Executive represents to Company that there
are no restrictions, agreements or understandings, oral or written, to which
Executive is a party or by which Executive is bound that prevent or make
unlawful Executive’s execution or performance of this Agreement.
          14.     Miscellaneous.
                    (a) Indulgences, Etc. Neither the failure nor any delay on
the part of either party to exercise any right, remedy, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
                    (b) Controlling Law. This Agreement and all questions
relating to its validity, interpretation, performance and enforcement
(including, without limitation, provisions concerning limitations of actions),
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, notwithstanding any conflict-of-laws doctrines of
such jurisdiction to the contrary, and without the aid of any canon, custom or
rule of law requiring construction against the draftsman.
                    (c) Notices. All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given, made and received only when
personally delivered, on the day specified for delivery when deposited with a
recognized national or regional courier service for delivery to the intended
addressee or two (2) days following the day when deposited in the United States
mails, first class postage prepaid, addressed as set forth below:
        (i) If to Executive:
             Michael Dolan

46



--------------------------------------------------------------------------------



 



(ii) If to Company:
      Angela C. Childers
      Director of Human Resources
      TRM Corporation
      5208 NE 122nd Ave
      Portland, Oregon 97230
          In addition, notice by mail shall be by air mail if posted outside of
the continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section for the giving of
notice.
                    (d) Binding Nature of Agreement. This Agreement shall be
binding upon Company and shall inure to the benefit of Company, its present and
future Subsidiaries, Affiliates, successors and assigns including any transferee
of the business operation, as a going concern, in which Executive is employed
and shall be binding upon Executive, Executive’s heirs and personal
representatives. None of the rights or obligations of Executive hereunder may be
assigned or delegated, except that in the event of Executive’s death or
Disability, any rights of Executive hereunder shall be transferred to
Executive’s estate or personal representative, as the case may be. Company may
assign its rights and obligations under this Agreement in whole or in part to
any one or more Affiliates or successors, but no such assignment shall relieve
Company of its obligations to Executive if any such assignee fails to perform
such obligations.
                    (e) Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.
                    (f) Provisions Separable. The provisions of this Agreement
are independent of and separable from each other, and no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be invalid or unenforceable in whole or
in part.
                    (g) Entire Agreement. This Agreement contains the entire
understanding among the parties hereto with respect to the employment of
Executive by Company, and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing. Notwithstanding the foregoing, nothing herein
shall limit the application of any generally applicable Company policy,
practice, plan or the terms of any manual or handbook applicable to Company’s
Executives generally, except to the extent the foregoing directly conflict with
this Agreement, in which case the terms of this Agreement shall prevail.

47



--------------------------------------------------------------------------------



 



                    (h) Section Headings. The Section headings in this Agreement
are for convenience only; they form no part of this Agreement and shall not
affect its interpretation.
                    (i) Number of Days. Except as otherwise provided herein, for
example, in the context of vacation days, in computing the number of days for
purposes of this Agreement, all days shall be counted, including Saturdays,
Sundays and holidays; provided, however, that if the final day of any time
period falls on a Saturday, Sunday or holiday on which federal banks are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.
                    (j) Gender, Etc. Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
                    (k) Dispute Resolution. In the event of any disagreement of
any nature whatsoever between the parties to this Employment Agreement in any
way relating to this Employment Agreement, except for the ability of the parties
to seek a preliminary or permanent injunction as described above, which need not
be discussed between the parties or arbitrated, the parties shall meet to
attempt to resolve such disagreement. In the event of their failure to do so
within fifteen (15) days or such longer period of time as shall be mutually
agreed upon by the parties, either party may serve notice in writing upon the
other party requesting arbitration, which notice shall specify in reasonable
detail the nature of the dispute. Any arbitration under this Section shall be
held in Philadelphia, Pennsylvania or such other place as shall be mutually
agreed to by the parties, and conducted in accordance with the procedures set
forth hereafter and, to the extent not inconsistent with this Section, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association in effect on the date of this Agreement. Company shall
have the right and remedy to ask the arbitrator to require Executive to account
for any pay over to Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by Executive as the result of
any transactions constituting a breach of Section 12, and Executive shall
account for and pay over such amounts to Company upon the arbitrator’s
determination thereof.
                         (i) Any arbitration under this Section shall be before
an arbitrator who shall be experienced in the area of employment law. The
arbitrator shall be selected by the parties from lists provided by the American
Arbitration Association. The parties agree to exchange all relevant documents
prior to any hearing, and further agree that any dispute over such exchange may
be submitted to the arbitrator for decision, which decision shall be binding on
the parties. The parties further agree to exchange hearing exhibits and
designations of witnesses to be called at the hearing at least ten (10) calendar
days before any hearing as a party may not offer at the hearing as part of its
direct case any witness, evidence or document not so disclosed, unless such
witness(es), evidence or document(s) became available and/or known to the party
who wishes to introduce such witness(es), evidence and/or document(s) within the
ten (10) calendar days prior to the arbitration, and such witness(es), evidence
or document(s) is immediately provided to the arbitrator and the other party, or
unless the evidence is for rebuttal or impeachment purposes and its need was not
anticipated or foreseen before the hearing.

48



--------------------------------------------------------------------------------



 



                         (ii) Within 60 days of the production of all documents,
evidence and witness list as outlined in the preceding section, the arbitrator
shall conduct the arbitration hearing. Each party will have one day to present
its case, unless, upon request the arbitrator determines that more or less time
is appropriate. Within 30 days of the arbitration hearing, the arbitrator shall
render a decision in writing to each party.
                         (iii) Any arbitration award must (i) be rendered in
accordance with applicable law as described in this Employment Agreement and
(ii) be set forth in a written decision which sets forth the reasons (including,
without limitation, the conclusions of fact and/or law) upon which such award is
rendered. Judgment upon an arbitration award may be rendered in any court of
competent jurisdiction or application may be made to any such state or federal
court of competent jurisdiction for judicial acceptance of an order to
enforcement of an arbitration award, as the case may be. Any arbitration award
shall be final and binding on the parties. Once an issue has been arbitrated
pursuant hereto, the decision of the arbitrator shall be res judicata with
respect to such issue.
                         (iv) The arbitrator shall have the power to issue
subpoenas compelling testimony and/or the production of documents from any
person whether or not a party hereto, which subpoenas shall be enforceable in
all courts of competent jurisdiction in the Eastern District of Pennsylvania. In
addition, the arbitrator and attorney-of-record shall have the power to request
through the above-mentioned courts of competent jurisdiction the taking of
depositions from any person, not a party or a director, officer, executive,
employee or agent of a party, who cannot be subpoenaed or is unable to attend
the arbitration, whose testimony the arbitrator deems both important and
relevant to the resolution of the issues presented for arbitration.
                         (v) The cost of the arbitration and all attorney fees
shall be borne by the parties in such proportion as the arbitrator shall direct,
with such arbitrator to give due consideration to the fault of the parties.
                         (vi) Notwithstanding the foregoing, the parties need
not arbitrate any request for preliminary or permanent injunctive relief, such
relief may be brought by either party in any state or federal court in the
Eastern District of Pennsylvania. Such litigation will toll the Restricted
Periods beginning on the alleged date of Executive’s violation until the date
the dispute is resolved.
                    (l) Jurisdiction of Courts. Any legal suit, action, claim,
proceeding or investigation arising out of or relating to Sections 11 or 12 of
this Agreement may be instituted in any state or federal court in the Eastern
District of Pennsylvania, and each of the parties hereto waives any objection
which party may now or hereafter have to such venue of any such suit, action,
claim, proceeding or investigation, and irrevocably submits to the jurisdiction
of any such court. Any and all service of process and any other notice in any
such suit, action, claim, proceeding or investigation shall be effective against
any party if given by registered or certified mail, return receipt requested, or
by any other means of mail which requires a signed receipt, postage prepaid,
mailed to such party as herein provided. If for any reason such service of
process by mail is ineffective, then Company shall be deemed to have appointed
Jodi T. Plavner, Esquire, Wolf,

49



--------------------------------------------------------------------------------



 



Block, Schorr and Solis-Cohen LLP, 1650 Arch Street, 22nd Floor, Philadelphia,
Pennsylvania 19103, as the authorized agent of Company to accept and
acknowledge, on behalf of Company, service of any and all process which may be
served in any such suit, action, claim, proceeding or investigation. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by law or to commence legal proceedings or
otherwise proceed against any other party in any jurisdiction other than
Pennsylvania.
                    (m) Survival. All provisions of this agreement which by
their terms survive the termination of Executive’s employment with Company,
including without limitation the covenants of Executive set forth in Sections 11
and 12 and the obligations of Company to make any post-termination payments
under this Agreement, shall survive termination of Executive’s employment by
Company and shall remain in full force and effect thereafter in accordance with
their terms.
          IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement in Philadelphia, Pennsylvania as of the date first above written.

            TRM Corporation
        By:   /s/ Richard B. Stern         Name:   Richard B. Stern       
Title:   President and CEO     

            Executive
          /s/ Michael Dolan       Michael Dolan         

50



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
SAMPLE RELEASE AGREEMENT
     1. In consideration for your General Release and the covenants and
agreements expressed herein and in the Employment Agreement, the Company,
intending to be legally bound, agrees to pay you (___) months of severance and
the other severance payments, less taxes and other deductions required by law,
as stated in Section ___of the attached Employment Agreement.
     2. In consideration of the receipt of the Company’s payments set forth in
Section                      of the attached Employment Agreement, you,
intending to be legally bound, agree to release and forever discharge the
Company and its related or affiliated companies and Subsidiaries, and each of
their past, present and future officers, directors, attorneys, employees,
executives, owners and agents, and their respective successors and assigns
(collectively, the “Releasees”), jointly and severally, from any and all
actions, complaints, charges, causes of action, lawsuits or claims of any kind
(collectively, “Claims”), known or unknown, which you, your heirs, agents,
successors or assigns ever had, now have or hereafter may have against the
Releasees arising heretofore out of any matter, occurrence or event existing or
occurring prior to the execution hereof, including, without limitation: any
claims relating to or arising out of your employment with and/or termination of
employment by the Company and/or any of its related and/or affiliated companies
or Subsidiaries; any claims for unpaid or withheld wages, severance, benefits,
bonuses, commissions and/or other compensation of any kind; any claims for
attorneys’ fees, costs or expenses; any claims of discrimination and/or
harassment based on age, sex, race, religion, color, creed, disability,
handicap, citizenship, national origin, ancestry, sexual preference or
orientation, or any other factor prohibited by Federal, State or Local law (such
as the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII
of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Pennsylvania Human Relations Act) any claims for retaliation and/or any
whistleblower claims; and/or any other statutory or common law claims, now
existing or hereinafter recognized, including, but not limited to, breach of
contract, libel, slander, fraud, wrongful discharge, promissory estoppel,
equitable estoppel and misrepresentation.
     3. The General Release does not apply to any claims to enforce this Release
Agreement or to any claims arising out of any matter, occurrence or event
occurring after the execution of this Release Agreement.
     4. You acknowledge and agree that the Company’s payment under Section 1
above is not required by any policy or plan and constitutes adequate
consideration to support this Release Agreement, as well as your covenants and
agreements within the Employment Agreement.
     5. You agree and represent that:
          (a) You have read carefully the terms of this Release Agreement;
          (b) You have had an opportunity to and have been encouraged to review
this Release Agreement with an attorney;

51



--------------------------------------------------------------------------------



 



          (c) You understand the meaning and effect of the terms of this Release
Agreement;
          (d) You were given as much time as you needed to determine whether you
wished to enter into this Release Agreement;
          (e) The entry into and execution of this Release Agreement is your own
free and voluntary act without compulsion of any kind;
          (f) No promise or inducement not expressed herein has been made to
you; and
          (g) You have adequate information to make a knowing and voluntary
waiver.
     After delivering a signed copy of this Release Agreement to the Company,
attention of the undersigned, you may revoke such acceptance by delivering a
letter of revocation to the Company, attention of the undersigned, within seven
(7) days thereafter (the “Revocation Period”). This Release Agreement shall
become effective on the day following the expiration of the Revocation Period if
you have not exercised the revocation right as indicated in the preceding
sentence. If you exercise the revocation right, neither you nor the Company
shall have any obligation hereunder.
*            *            *
     If you agree with the terms set forth above, please sign this Agreement
indicating that you understand, agree with and intend to be bound by such terms.
     We wish you the best in the future.

                  Sincerely,    
 
           
 
  By:        
 
           
 
  Dated:        
 
           

UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:

                   
 
                 
Date
                   
Witness
       

52